The opinion of the Gourt was deliverd by
Tilghman, C. J.
The principal error assigned in this case is,- that the writ of ejectment did not pursue the form prescribed by the Act of Assembly. But this, being merely matter of form, will be cured by the verdict, provided the description of the land is sufficiently certain to support the judgment. This was decided in the case of Lion v. Wilt, where the township in which the land lay, was omitted in the writ, and yet this Court supported the judgment. The description in the-present case was as follows. ' Two houses, one barn, eighty acres of arable land, twenty acres of woodland, with the appurtenances, in Penn's township, Northumberland county, being part of a tract of land surveyed in pursuance of a warrant granted to William, Gill.' This surely is quite certain enough, indeed much more certain than descriptions usually were, before the Act of Assembly. There will be no difficulty in delivering possession, on a habere facias pos~ sessionem, considering the superintending power of the Court, which will always be promptly exercised, in case the plaintiff takes what he has not recovered, and this power must sometimes be resorted to, even supposing the writ to be exactly conformable to the Act of Assembly. For it is impossible to describe a tract of land with' so much certainty, as to ena*102ble the Sheriff to deliver it, without some person to shew him, on the ground, the boundaries alluded to in the writ. "1 he defendant may indeed insist on the form of writ prescribed by law ; but then,, he must do it, in an early stageof the proceedings. The objection comes too late after verdict.
It was also assigned for error,, that the President of the Court of Common Pleas, did not, in his charge to .the jury, instruct them as to the nature of constructive notice. I do not think there is any weight in this objection. . The President told the jury,.in his charge, that he should give them his opinion, as to constructive notice, in-his answer to certain questions proposed by the counsel for the defendants, and he did give an answer to a particular point proposed by the defendants’counsel,'on that subject—if more,had been desired, more should have been1 asked-; but surely it was enough for the Judge to answer what was asked.
It is the opinion of the Court, that the judgment should be affirmed.
Judgment affirmed.